PER CURIAM.
At the close of the plaintiff’s case the defendant moved for a' dismissal of the complaint, which was granted. Under .such circumstances the testimony given on the part of the plaintiff must be taken as true. Without detailing at length the testimony given by the plaintiff, and in which he was corroborated by an apparently disinterested witness, it is sufficient to say that the evidence showed that the car was started before the plaintiff had been given a reasonable opportunity to get on, and that there was no evidence of contributory negligence upon his part.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.